Citation Nr: 0408750	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.   This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.     

The Board notes that although the veteran's initial claim for 
benefits specified that he was seeking entitlement to service 
connection for depression, and, moreover, although the 
veteran has consistently mentioned only depression in his 
notice of disagreement and substantive appeal, in a March 
2004 brief his representative puts forth arguing clarifying 
that the veteran is in fact seeking service-connected 
benefits based on a "neuropsychiatric condition", to 
include post-traumatic stress disorder (PTSD) claimed as a 
result of trauma, and not restricted to depression.  The 
procedural actions accomplished in the instant appeal have, 
however, been restricted to depression.  As such, the matter 
of entitlement to service connection for psychiatric 
disability other than depression is referred to the RO for 
appropriate action, to include affording the veteran the 
required notice under the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and its implementing regulations, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), and 
adjudication of the additional claim(s).  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.




REMAND

The provisions of the VCAA and its implementing regulations 
are applicable to the veteran's claim of entitlement to 
service connection for depression.

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as the Social 
Security Administration (SSA).  In a January 2002 statement, 
the veteran references the fact that he is receiving SSA 
disability benefits.  The SSA records are not associated with 
the claims file and since they are potentially probative of 
this appeal they should be obtained prior to adjudication.  
In addition, while on remand, any outstanding records of 
relevant psychiatric treatment should be obtained for 
consideration in connection with the veteran's appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the veteran 
of the evidence needed to support his 
claim and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  

2.  The RO should, in any case, obtain 
from the SSA any determination pertinent 
to the veteran's claim for SSA benefits, 
as well as any medical records relied 
upon concerning that claim.  A response, 
negative or positive, should be 
associated with the claims file.

3.  Also, the veteran should be contacted 
and requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for a 
psychiatric disorder.  The RO should take 
the appropriate steps to obtain 
identified records not already associated 
with the claims file.

4.  The RO should then conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claim.

5.  After completing the above action, 
the veteran's service connection claim 
should be readjudicated, based on the 
entirety of the evidence.  If the claim 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

